Lumpkin, C. J.
This case all turns upon the construction of the articles of partnership drawn up between Lummus and Gunn. Does this constitute them partners ? If so, of course Gunn, as survivor, has the right to collect the assets and to discharge the liabilities of the concern.
We answer, they traded by agreement under the firm name of Lummus & Gunn, thus holding themselves out to the world as partners. Lummus was authorized to purchase a stock of goods in the firm name in any wholesale market, and dispose of them at retail at Worthville. Each is to be paid interest on cash advanced to the firm; and, in fact, we do not see room to doubt the character of this contract. It has not all, to be sure, but most of the elements that enter into every contract of this kind. Gunn is not to participate in the profits, but he is liable for the losses.
We cannot do otherwise than affirm the judgment of the Court below.
Judgment affirmed.